Order filed April 12, 2022




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-22-00196-CV
                                 ____________

                      DOMINIC MONARITI, Appellant

                                       V.

  ANTHONY MONARITI AND CATERINA TORRESS NEE MONARITI,
                         Appellees


                     On Appeal from Probate Court No 2
                           Harris County, Texas
                       Trial Court Cause No. 486937

                                  ORDER

      This is an appeal from a judgment signed January 31, 2022. The notice of
appeal was due March 2, 2022. See Tex. R. App. P. 26.1. Appellant, however, filed
the notice of appeal on March 14, 2022, a date within 15 days of the due date for
the notice of appeal. A motion for extension of time is necessarily implied when
the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM


Panel Consists of Justices Wise, Poissant and Wilson.